Citation Nr: 9930975	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
service-connected asthma, on appeal from the initial grant of 
service connection.

2.  Entitlement to service connection for chloracne as a 
residual of Agent Orange exposure.

3.  Entitlement to service connection for soft-tissue sarcoma 
as a residual of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from June 1969 to July 1972.

This appeal arises from a December 1994 rating decision of 
the Atlanta, Georgia, regional office that granted service 
connection for asthma, rated as 10 percent disabling, and 
that denied service connection for soft-tissue sarcoma and 
for chloracne as secondary to Agent Orange exposure.  The 
appellant disagreed with the disability rating assigned for 
his asthma and with the denial of service connection for the 
Agent Orange claims.

The appellant was scheduled for a personal hearing before a 
Member of the Board in September 1999, but failed to appear.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to a 
rating greater than 10 percent for service-connected asthma, 
on appeal from the initial grant of service connection, has 
been obtained.

2.  On Department of Veterans Affairs (VA) examination in 
April 1998, the appellant was diagnosed with asymptomatic 
asthma.  Spirometry results revealed moderate obstruction 
with low vital capacity and probable restrictive disease.  
Pulmonary function tests indicated moderate airflow 
limitation with slight response to bronchodilators.  Post-
bronchodilator tests found that forced expiratory volume for 
one second (FEV-1) was 83 percent of the predicted level, and 
FEV-1/forced vital capacity (FVC) was 73 percent of the 
predicted level.  

3.  No medical evidence has been presented or secured to 
render plausible a claim that the appellant currently has 
chloracne or soft tissue sarcoma.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
service-connected asthma have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1995 and 1999).

2.  The claim for service connection for chloracne as a 
residual of Agent Orange exposure is not well grounded and 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for service connection for soft-tissue sarcoma 
as a residual of Agent Orange exposure is not well grounded 
and there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating for Asthma

Initially, the Board finds that the claim for a higher rating 
for the appellant's asthma is well grounded, in that the 
appellant has presented a plausible claim on the basis of his 
statements regarding the frequency of his symptoms.  
38 U.S.C.A. § 5107(a) (West 1991); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995) (holding that when a claimant is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open).  

Pursuant to 38 U.S.C.A. § 5107(a), the Board is thus 
obligated to assist the appellant in the development of this 
claim.  Upon a review of the record, the Board finds that all 
of the evidence necessary for adjudication of this claim has 
been obtained.  In particular, all relevant treatment records 
specified by the appellant have been obtained, and he was 
afforded VA examinations in 1994 and 1998 to assess his 
disability.  

The Board notes that, in March 1996 and in January 1997,  the 
appellant indicated that he intended to see a private 
physician "in the near future" and to provide VA with 
records of any such treatment.  However, the appellant has 
not provided any further indication that he has, in fact, 
sought treatment by any other physician or that any 
additional treatment records are available.  Therefore, the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied with respect to the appellant's 
claim for a higher rating for service-connected asthma.

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally require notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The appellant's appeal of the original 
grant of service connection rendered the December 1994 rating 
decision non-final, and the Board here considers all evidence 
in determining the appropriate evaluations.  

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the appellant in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.

The RO, in effect, considered whether the facts showed that 
the appellant was entitled to a higher disability rating for 
asthma for any period of time since his original claim.  The 
appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the appellant in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned to his service-connected asthma.  It 
would be pointless to remand the appellant's claim in order 
to instruct the RO to issue a supplemental statement of the 
case that correctly identified the issue on appeal.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

As noted above, in Fenderson the United States Court of 
Appeals for Veterans Claims (Court) held that "staged" 
ratings could be assigned for separate periods of time based 
on facts found.  Nevertheless, where the veteran files a 
claim for service connection for a disability incurred in 
service, the degree of disability that is contemporaneous 
with the claim shall be considered in assigning the initial 
disability rating and not the degree of disability manifested 
in service many years earlier.  Moreover, unlike awards for 
increased disability ratings, there is no mechanism for 
awarding an initial disability rating earlier than the 
effective date of the award for service connection for that 
disability.  Cf. 38 C.F.R. §§ 3.157; 3.400(o)(2) (1999).  In 
this case, the RO assigned a 10 percent rating for service 
connection for asthma effective from February 23, 1994, and 
the Board will consider the evidence of record since that 
time in evaluating the veteran's claim.  

The appellant's service-connected asthma is currently rated 
as 10 percent disabling. In reviewing the appellant's claim 
for a higher rating, the Board must examine both the rating 
criteria that were in effect when the appellant first filed 
his claim and the rating criteria that went into effect 
during the pendency of his claim.  A decision is to be based 
on the version of the regulation that is more favorable to 
the appellant.  See Dippel v. West, 12 Vet. App. 466, 473 
(1999); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

At the time the appellant filed his claim, a 10 percent 
disability rating for asthma under VA's Schedule for Rating 
Disabilities was warranted in mild cases, with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times per year with no 
clinical findings between attacks.  A 30 percent rating was 
warranted in moderate cases, with rather frequent asthmatic 
attacks (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.  38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6602 (1995).

During the pendency of his claim, the rating criteria 
changed.  See 61 Fed. Reg. 46,720 (1998).  Now, a 10 percent 
rating is warranted when the forced expiratory volume at one 
second (FEV-1) results or the FEV-1/forced vital capacity 
(FVC) results are 71 to 80 percent of the predicted values or 
if there is intermittent inhalational or oral bronchodilator 
therapy.  A 30 percent rating is warranted where the FEV-1 or 
FEV-1/FVC results are 56 to 70 percent of the predicted 
values, where there is daily inhalational or bronchodilator 
therapy, or where there is inhalational anti-inflammatory 
medication.  38 C.F.R. § 4.97, DC 6602 (1999).

Private medical treatment records from 1989 onward have been 
obtained.  In July 1989, the appellant was seen for 
complaints of shortness of breath, coughing with a little 
blood, and phlegm.  The examiner noted that it had been years 
since the last "attack."  The treatment plan included the 
use of inhaler medication but no antibiotic medication.  

In June 1992, the appellant was seen for discomfort, and 
different medication was prescribed.  In July 1994, the 
appellant was seen for wheezing and a nonproductive cough.  
The assessment was exacerbation of asthma, and the physician 
prescribed Azmacort and Ventolin.  After the inhalation of 
some Proventil medication, the appellant's chest was clear.

The appellant was first examined by VA in connection with his 
asthma in October 1994.  He complained of shortness of breath 
with moderate wheezing.  At that time the examining VA 
physician found breath sounds to be equal on both lungs, 
without wheezes or rhonchi.  On X-ray examination, the lungs 
were well expanded and clear, and the pleural spaces were 
clear.  The impression was an unremarkable chest.  

On VA examination  in April 1998, the examiner reviewed the 
claims file.  The appellant indicated that he was on two 
medications, Azmacort and Ventolin, which the examining VA 
physician described as metered dose inhalers.  The appellant 
stated that he had "an asthmatic problem varying numbers of 
times per week, but [he was] unable to give a specific 
number."  The physician thus indicated that "because [the 
appellant] cannot quantitate the number of attacks, he is 
unable to tell me how much or how frequently he uses his 
inhalers."  On physical examination, his lungs were dry, 
clear anteriorly and posteriority to auscultation and 
percussion.  There was no wheezing, and there were no rales, 
rhonchi, or obvious coughing.  The VA physician set forth an 
assessment of asthma, which had required hospitalization 
twice during military service but no hospitalization 
thereafter.  The physician also noted that the asthma was 
asymptomatic at that time.

X-rays revealed an unremarkable chest view with well 
expanded, clear lungs and clear pleural spaces.  On 
spirometry testing, a moderate obstruction with low vital 
capacity, possibly from a concomitant restrictive defect, was 
found and further testing was recommended.  Therefore, the 
appellant also underwent pulmonary function tests.  On pre-
bronchodilator testing, the FEV-1 was 75 percent of the 
predicted value, and the FEV-1/FVC results were 67 percent of 
the predicted values.  On post-bronchodilator testing, the 
FEV-1 results were 83 percent of the predicted values, and 
the FEV-1/FVC results were 73 percent of the predicted 
values.  The assessment was moderate air flow limitation, 
slight response to bronchodilators.

Under the prior schedular criteria, a 30 percent disability 
rating is not warranted because of the lack of evidence of 
rather frequent attacks, with 10- to 14-day intervals between 
attacks and moderate dyspnea on exertion between attacks.  
Rather, the clinical evidence indicates that the appellant, 
while receiving medication for his condition, has not had 
rather frequent asthma attacks.  

Under the new rating criteria, again, a 30 percent rating is 
not warranted.  On post-bronchodilator testing, the pulmonary 
function tests showed FEV-1 results of 83 percent of the 
predicted values and FEV-1/FVC results of 73 percent of the 
predicted results.  See 61 Fed.Reg. 46,720, 46,723 (1996) 
(final rule revising schedular criteria explained that the 
relevant results are those after optimum therapy).  

Moreover, the appellant did not cooperate with the VA 
examining physician's request for specifics on the number of 
attacks or on the frequency of inhaler use.  The appellant 
has been provided with the relevant rating criteria and thus 
should have been aware of the requirements for a higher 
rating.  See July 1998 Supplemental Statement of the Case.  
The Court has stated:  "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), recon. denied 1 Vet. App. 406; see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  (Effective March 1, 
1999, the Court of Veterans Appeals was renamed.  See Pub. L. 
105-368, § 511(b), 112 Stat. 3341 (1998).)  Therefore, there 
is no evidence of daily inhalational or bronchodilator 
therapy or inhalational anti-inflammatory medication.  We 
note that if the appellant still seeks a higher rating, he 
may file a claim for an increased rating, along with 
supporting evidence concerning the frequency of his attacks 
and use of medication.  However, on the basis of the evidence 
in this record, developed as fully as possible, a 30 percent 
rating is not warranted.


II.  Service Connection Claims

A.  General

The analytical framework for the appellant's service 
connection claims for chloracne and for soft-tissue sarcoma 
is identical. Therefore, the Board will first set forth the 
general legal principles pertinent to both claims and will 
review the issues in turn.

The threshold question that must be resolved with respect to 
both service connection claims is whether the appellant has 
submitted well-grounded claims for benefits arising from 
these disabilities.  38 U.S.C.A. § 5107(a).  

Pursuant to 38 U.S.C.A. § 5107(a), "a person who submits a 
claim for benefits administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  A well-grounded claim is "a plausible 
claim, one that is meritorious on its own or capable of 
substantiation."  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy, 1 Vet. App. at 81.  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet. App. at 75-76; King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In order for a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  The Court has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a)."  Edenfield, 8 Vet. App. at 388 (emphasis 
added).  Thus, in order for a service connection claim to be 
well grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and of a nexus between the in-service 
injury or aggravation and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (emphasis added).  If the claimant has not 
presented a well-grounded claim, then the appeal fails as to 
that claim, and the Board is under no duty under 38 U.S.C.A. 
§ 5107(a) to assist the claimant any further in the 
development of that claim.  Epps, 126 F.3d at ; Murphy, 
1 Vet. App. at 81.  Cf. Morton v. West, 12 Vet. App. 477 
(July 14, 1999), en banc consideration denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam) (VA cannot assist 
a claimant in developing a claim which is not well grounded).  

Determining whether a claim is well grounded requires 
consideration of the pertinent statutes and regulations.  
Under principles of direct service connection, compensation 
is payable to a veteran "[f]or disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. . . ."  38 U.S.C.A. § 1110 (West 
1991).  A claimant may submit competent evidence in support 
of direct service connection under 38 U.S.C.A. § 1110 (West 
1991) and 38 C.F.R. § 3.303(d) (1999).  Cf. Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994) (United States Court 
of Appeals for the Federal Circuit held that list of diseases 
and disorders set forth at 38 C.F.R. § 3.311b (1993) 
(redesignated as 38 C.F.R. § 3.311 at 59 Fed. Reg. 5107 
(1994)) was not exclusive means for establishing service 
connection for claims based on radiation; claimant could seek 
to establish direct service connection under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d)).  

Additionally, for veterans who have met the time-in-service 
requirements, 38 U.S.C.A. § 1112(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307(a)(1) (1999), presumptive service 
connection is available where certain disabilities have 
become manifest to a compensable degree within one year after 
a veteran's separation from active service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1999); see 38 U.S.C.A. 
§ 1116(a)(2)(C) (West 1991 & Supp. 1999). 

Finally, the appellant served from June 1969 to July 1972, 
with a period of service in the Republic of Vietnam from 
April 1970 to April 1971.  Such service qualifies the 
appellant for consideration of his claims under the 
principles of presumptive service connection governing 
herbicide exposure.  A veteran who has a disease listed under 
the relevant statute or regulation is presumed to have been 
exposed to herbicides used in the Republic of Vietnam, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).


B.  Chloracne

Chloracne is one of the diseases for which presumptive 
service connection is available for veterans exposed to 
herbicides.  38 U.S.C.A. § 1116(a)(2)(C) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(e) (1999).  Service connection for 
chloracne is warranted under the herbicide exposure law and 
regulations if it is manifested to a degree of 10 percent or 
more within one year after separation from service.  
38 C.F.R. § 3.307(a)(6) (1999).

Here, the veteran has not been diagnosed as having chloracne 
or other acneform disease consistent with chloracne.  In 
September 1994, the appellant underwent a VA examination for 
purposes of assessing his Agent Orange-related claims.  On 
examination, no dermatologic lesions were found except for 
very isolated buttocks folliculitis, and the examining VA 
physician stated that he had not found chloracne. 
Accordingly, the Board concludes that the claim for service 
connection for chloracne on any basis, e.g., direct service 
connection or based on exposure Agent Orange, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); see Degmetich 
v. Brown, 104 F. 3d 1328 (1997); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  Moreover, there is no evidence of record relating 
any post-service skin disorder to any inservice finding or 
event.  The veteran is not competent to ascribe his post-
service difficulties to active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


C.  Soft-tissue sarcoma

Presumptive service connection is also available under the 
herbicide exposure law and regulations for certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2)(B); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999).

The appellant underwent a thorough VA Agent Orange 
examination in September 1994 in connection with this claim.  
At that time, the examining VA physician found no evidence of 
neoplasia in the appellant.  Indeed, the physician 
specifically noted that soft-tissue sarcoma was not present; 
rather, the appellant was diagnosed with dermal sarcoidosis, 
post biopsy left chest wall skin lesion.  The evidence does 
not indicate a diagnosis of soft-tissue sarcoma during 
military service or at any time thereafter.  Accordingly, the 
Board concludes that the claim for service connection for 
soft tissue sarcoma on any basis, e.g., direct service 
connection or based on exposure Agent Orange, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); see Degmetich 
v. Brown, 104 F. 3d 1328 (1997); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).


D.  Duty to assist

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claims for service connection for chloracne and 
soft-tissue sarcoma.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations with regard to the 
veteran's claims under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

A rating higher than 10 percent for service-connected asthma 
is denied.  

Having found the claims not well grounded, entitlement to 
service connection for chloracne and soft-tissue sarcoma as 
residuals of Agent Orange exposure are denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

